PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/778,352
Filing Date: 31 Jan 2020
Appellant(s): Denny et al.



__________________
Matthew T. Fagan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Examiner’s Answer is presented as follows:

A) Claim Construction
B) Summary of the 101 rejection
C) Examiner’s response to the Appellant’s argument.

A) Claim Construction:
          The method and apparatus claims call for initializing the model including generating a first and second set of spectral data, simulating a digital representation of the spectral data by summing the generated first and second sets of spectral data and identifying a defect with the digital representation of the spectral data being comparable to experimentally obtained data. 
          Here, it is important to emphasize that the entire claim is directed to modeling or manipulation of data without any data measuring (thus the absence of any sensors or measuring apparatus). 

B) Summary of the 101 rejection:
          Section 101 provides that anyone who “invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" may obtain a patent. The Supreme Court has repeatedly emphasized that patent protection should not extend to claims that monopolize “the basic tools of scientific and technological work.” Gottschalk vs Benson, 409 US 63, 67, 93 S. Ct. 253, 34 L. Edd. 2d 273 [175 USPQ 673] (1972)). Accordingly, laws of nature, natural phenomena, and abstract ideas are not patent-eligible subject matter. Alice, 134 S. Ct. at 2354. 
        The 101 subject matter eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to identifying a defect in the modeled mass spectrometry data, an abstract idea. As had been discussed in the rejection, the claims are directed to an abstract idea, as they involve a combination of mental processes and usage of various mathematical concept as can be seen in more detail in the dependent claims such as claim 22. Here, we look to the Original Disclosure to inform our 
          It should be noted that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, just because the claims may be directed to specific abstract ideas for identifying a defect in the modeled mass spectrometry data this does not make the claims eligible under 35 USC 101. In the instant application, however, while the Original Disclosure is mathematically detailed in regard to modeling to identify the defect, the claims, such as the independent claims, do not properly reflect the sufficient modeling detail. 
          Additionally, it is noted that the novelty of the abstract idea itself also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that any novelty or non-conventionality in the abstract idea of identifying a defect will not be a determining factor. A new abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). 
as in Enfish) or focused on a specific asserted improvement in mass spectrometer or controller in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo) but on certain independently abstract ideas that use the controller in a mass spectrometer as data processing tools. In other words, Appellant is basically claiming and monopolizing the abstract idea of modeling itself. More importantly, there is no evidence in the claimed invention of any remedial steps taken to improve the functioning of the mass spectrometer or the controller themselves once the defect has been identified in the modeled spectra data. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application.
          Furthermore, nothing in the claims, understood in light of the Original Disclosure, requires anything other than off-the-shelf, conventional mass spectrometer and controller for modeling the desired information (unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 where the inertial sensors are used in non-conventional manner for measuring position and orientation). As such, the additional elements do not provide significantly more than the abstract idea.

Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          In Summary, the claims in the instant application are all directed to identifying a defect in the modeled spectra data by using a combination of mental process and mathematical concept without the abstract idea being integrated into a practical application and without significantly more than the abstract idea. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

C) Examiner’s response to the Appellant’s argument
          C1) Appellant argues that no judicial exception is recited (but contrarily proceeds thereafter and state that the only mathematical concept recited in the claims is the concept of “summing” (Appeal Brief, page 15)). Additionally, using the word “simulation” and “digital representation” and the USPTO’s Subject Matter Eligibility’s hypothetical example 38, the Appellant details about how experts conventionally had identified defects and how the current invention cannot be done mentally because of the complexity (Appeal Brief, pages 14-20). Furthermore, Appellant argues that the claims are tied to a mass spectrometry environment and also do not monopolize (Appeal Brief, Appeal Brief, page 23)
        In Response, the Examiner respectfully disagrees. As had been discussed above, and evidenced additionally in the dependent claims (such as the dependent claim 22) as well as the Original Disclosure from page 13, lines 19 to page 19, line 32, the claims are abstract ideas as they involve a combination of mental process and mathematical concept. 
          Furthermore, the Background to the Present Invention section in the Original Disclosure mentions that the Appellant’s invention is an automated process to identify defect (in contrast to the current process that relies heavily on human analysis), but there is nothing in the Original Disclosure that suggests that the claimed invention cannot be performed by a human, particularly given that the entire claimed invention is mathematical as described in the Original Disclosure. In the instant application, the general-purpose processor in the form of a controller in the mass spectrometer is simply being utilized to “automate” or “accelerate” the mental and mathematical processes.  Furthermore, using a controller to accelerate an ineligible abstract idea does not make it patent-eligible (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1433-1434 as an example, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”).           
          Additionally, note that the Appellant had amended the original claim (dated 01/31/2020) and included the limitations “digital representation” and “simulation” for the sole purpose of mimicking the Example 38 to overcome the 101 rejection. (Note that Claim 17 is missing the limitation “simulating by summing…..” in the comparison table on page 20). However, not only the Original Disclosure does not mention “digital representation” or “simulation” anywhere but Appellants’ comparison of the claimed invention to the Example 38 is also misguided for several reasons, including: 1) the fact pattern of the two cases are different and 2) the Example 38 is just a hypothetical example, and not based on any precedent. More specifically, Example 38 deals with GUI-audio mixer simulation involving non-abstract idea of testing the sound quality by using a model of an analog circuit that takes into account the location of all the circuit elements within a circuit. Contrarily, the claims in the instant application simply involve the abstract idea of identifying a defect in the modeled spectra data using a combination of mental process and mathematical concept. The “digital representation” and “simulation” in the claims of the instant application merely signifies that the data is being processed in a general-purpose processor and is an ill attempt by the Appellant to equate said claims to the claims in the Example to overcome the 101 rejection. It is simply erroneous just to compare only the claims and come to conclusion in regard to 101 eligibility.  
          Additionally, as had been discussed above, limiting the claims to the particular technological environment of spectrometry, without the abstract idea being integrated into a practical application or without significantly more than the abstract, is insufficient to transform them into patent-eligible applications of the abstract ideas citing Flook. 
          In Summary, the claims are nothing more than abstract idea being implemented in a general-purpose processor in the form of a controller in a mass spectrometer without the abstract idea integrated into a practical application and without the additional Alice, simply appending a general-purpose computer to an abstract idea does not cure the Subject Matter Eligibility. 
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HYUN D PARK/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        
Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.